         Case 1:19-cr-00725-JPO Document 104 Filed 04/03/20 Page 1 of 3



UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,
                                                        No. 19 Cr. 725 (JPO)
       v.
                                                        ORAL ARGUMENT REQUESTED
DAVID CORREIA,

                                Defendant.



         DEFENDANT DAVID CORREIA’S NOTICE OF PRIVILEGE MOTION

       PLEASE TAKE NOTICE that, upon this Notice of Privilege Motion, the accompanying

Memorandum of Law, the separately submitted ex parte and sealed Declaration of Jeff Marcus,

Esq., and the accompanying exhibits thereto, defendant David Correia hereby moves this Court

before the Honorable J. Paul Oetken at the United States District Courthouse, 40 Foley Square,

New York, New York 10007, at such a date and time as the Court may direct, for an Order

granting Mr. Correia’s motion and granting such other and further relief to which the Court

deems the defendant entitled.

       PLEASE TAKE FURTHER NOTICE that in support of these motions, Mr. Correia will

rely upon the accompanying memorandum of law, the separately-submitted ex parte and sealed

declaration and attached exhibits.

       PLEASE TAKE FURTHER NOTICE that oral argument is requested.

Dated: April 3, 2020                            Respectfully submitted,
       New York, NY

                                                By: /s/ William J. Harrington
                                                   William J. Harrington, Esq.
                                                   Goodwin Procter, LLP
                                                   The New York Times Building
                                                   620 Eighth Avenue
                                                   New York, New York 10018
Case 1:19-cr-00725-JPO Document 104 Filed 04/03/20 Page 2 of 3



                                  wharrington@goodwinlaw.com
                                  Telephone: (212) 813-8800
                                  Facsimile: (212) 355-3333

                                  Jeff Marcus, Esq.
                                  One Biscayne Tower
                                  2 South Biscayne Blvd,
                                  Suite 1750
                                  Miami, Florida 33131
                                  jmarcus@mnrlawfirm.com
                                  Telephone : (305) 400-4260
                                  Admitted Pro Hac Vice

                                  Attorneys for Defendant David Correia




                              2
         Case 1:19-cr-00725-JPO Document 104 Filed 04/03/20 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on April 3, 2020, I caused a true and correct copy of the foregoing to

be served by electronic means, via the Court’s CM/ECF system, on all counsel registered to

receive electronic notices.



                                                            /s/ William J. Harrington
                                                            William J. Harrington




                                                3
